SHARP, W., J.
Blanca appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We find that all but one of the grounds asserted by Blanca are without merit. See Floyd v. State, 808 So.2d 175 (Fla.2002); Smith v. State, 742 So.2d 352, 355 (Fla. 5th DCA 1999); Issac v. State, 767 So.2d 1280 (Fla. 5th DCA 2000).
With regard to Blanca’s claim that his counsel was ineffective for not interviewing *261and subpoenaing witnesses who could provide him with an alibi, this claim could have merited a hearing. He alleges he gave his counsel the names and addresses of three such witnesses, but none was called to testify. The trial court rejected this ground as facially insufficient, because Blanca failed to allege the witnesses were available to testify. Nelson v. State, 816 So.2d 694 (Fla. 5th DCA 2002).
Accordingly, we affirm the trial court’s summary denial of Blanc’s motion, but without prejudice to refile a facially sufficient motion raising counsel’s failure to investigate and subpoena the alibi witnesses.
AFFIRMED.
COBB and PETERSON, JJ., concur.